                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 JEFFREY A. HUGHLEY, SR.,            )
                                     )
                      Plaintiff,     )
                                     )
                v.                   )                     Case No. 4:19-00856-CV-RK
                                     )
 PICK-N-PULL AUTO DISMANTLERS,       )
 KANSAS CITY, LLC, U-WRENCH-IT       )
 KANSAS CITY PROPERTIES, LLC,        )
                                     )
                      Defendants.    )
                                  ORDER
       Before the Court is Plaintiff’s motion to remand. (Doc. 7.) The motion is fully briefed.
(Docs. 7, 12, 16, 17.) After careful consideration, the motion is GRANTED and the case is
REMANDED to the Circuit Court of Jackson County, Missouri.
                                            Background
       As way of background, Plaintiff originally filed this case in state court on August 28, 2019,
for personal injuries he sustained while on property located at 8012 E. Truman Road, Jackson
County, Missouri (“the property”). (Doc. 1-1.) Plaintiff alleges the property was owned by
Defendant U-Wrench-It Kansas City Properties, LLC (“U-Wrench-It”). (Id.) Plaintiff also alleges
the property was possessed and operated by Defendant Pick-N-Pull Auto Dismantlers, Kansas
City, LLC (“Pick-N-Pull”). (Id.) Both defendants were then served on September 25, 2019.
(Doc. 7-2.) Pick-N-Pull timely filed its notice of removal on October 25, 2019. (Doc. 1.) In the
notice of removal, Pick-N-Pull stated, “[a]t the present time, because no counsel for U-Wrench-It
has entered their appearance in this case, counsel for Pick-N-Pull is unable to secure U-Wrench-
It’s consent to remove this action to federal court.” (Id.) On November 7, 2019, Plaintiff filed his
motion to remand, noting U-Wrench-It’s lack of consent. (Doc. 7.) Then, on November 20, 2019,
U-Wrench-It filed a Notice of Consent to Removal. (Doc. 11.)
                                          Legal Standard
       “[F]ederal courts are courts of limited jurisdiction.” Ark. Blue Cross & Blue Shield v. Little
Rock Cardiology Clinic, P.A., 551 F.3d 812, 816 (8th Cir. 2009). A party may remove an action
to federal court if there is complete diversity of the parties and the amount in controversy exceeds




          Case 4:19-cv-00856-RK Document 19 Filed 12/30/19 Page 1 of 3
$75,000. 28 U.S.C. §§ 1332(a) and 1441(a). A notice of removal must be filed within thirty days
of the defendant’s receipt of the initial pleadings.      28 U.S.C. § 1446(b)(1).       Pursuant to
28 U.S.C. § 1446(b)(2)(A), each defendant must “officially and unambiguously consent to a
removal petition filed by another defendant within 30 days of receiving the complaint.”
Moore v. Federal Ins. Co., No. 06-0230-CV-W-REL, 2006 WL 1382330, at *2 (W.D. Mo. May
19, 2006) (citing Adams v. Lederle Laboratories, 569 F. Supp. 234, 243 (W.D. Mo. 1983)). After
a defendant has filed a notice of removal in federal court, a plaintiff objecting to removal may file
a motion to remand the case to state court within thirty days of the filing of the notice of removal.
Caterpillar Inc. v. Lewis, 519 U.S. 61, 69 (1996).
                                             Discussion
        Plaintiff contends remand is proper because U-Wrench-It failed to timely consent to
Pick-N-Pull’s notice of removal. (Doc. 17.) U-Wrench-It’s Notice of Consent was filed 55 days
after U-Wrench-It was served, well past the 30-day limit allowed by statute. Thus, U-Wrench-It
did not timely consent to Pick-N-Pull’s Notice of Removal.
        Defendants do not dispute U-Wrench-It’s consent was untimely. (See Doc. 16.) Rather,
they argue U-Wrench-It’s consent was unnecessary because U-Wrench-It is a nominal party. (Id.);
Thorn v. Amalgamated Transit Union, 305 F.3d 826, 833 (8th Cir. 2002) (holding nominal parties
need not join in a petition to remove). Defendants’ argument is without merit. “[P]arties who
have a real interest in the litigation, who are the subjects of a real cause of action, or who are
otherwise necessary or indispensable parties will not be considered merely nominal or formal
parties.” Mundle v. Linde, LLC, No. 4:10 CV 2116 DDN, 2011 WL 1526965, at *2 (E.D. Mo.
Apr. 20, 2011) (quoting Fisher v. Dakota Cmty. Bank, 405 F. Supp.2d 1089, 1095 (D.N.D. 2005)).
Defendants argue U-Wrench-It is a nominal party because it has had minimal contact with the
property for the last 15 years. (Doc. 16.) The Court finds this argument unpersuasive because
even if U-Wrench-It has had minimal contact with the property, it is undisputed U-Wrench-It owns
the property where the injury occurred. (Docs. 1-1, 16.) Plaintiff has pleaded, in Count II,
violations of a Kansas City, Missouri Municipal Ordinance, which may apply to U-Wrench-It as
the owner of the property. (Doc. 1-1.) Thus, it cannot be said U-Wrench-It has no real interest in
the litigation.
        Defendants also argue U-Wrench-It is a nominal party because Pick-N-Pull indemnified
U-Wrench-It.      (Doc. 16.)      In particular, Defendants cite Pick-N-Pull’s “response to

                                                  2

           Case 4:19-cv-00856-RK Document 19 Filed 12/30/19 Page 2 of 3
[U-Wrenc-It’s] demand that Pick-N-Pull defend and indemnify U-Wrench-It[.]” (Doc. 16-2.)
However, “[t]he mere fact that a defendant is indemnified . . . does not transform the indemnified
defendant into a nominal party.” Mundle, 2011 WL 1526965, at *2.          Moreover, by the plain
language of the letter, Pick-N-Pull reserves the right to refuse indemnity under certain
circumstances. (Doc. 16-2.) Therefore, the Court is not persuaded U-Wrench-It is a nominal party,
and their timely consent was required for proper removal.
                                           Conclusion
       Accordingly, and after careful consideration, the Court finds U-Wrench-It did not timely
consent to removal. As such, the requirements of 28 U.S.C. § 1446 have not been met. Therefore,
Plaintiff’s motion to remand is GRANTED. The case is REMANDED to the Circuit Court of
Jackson County, Missouri.

                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: December 30, 2019




                                                 3

          Case 4:19-cv-00856-RK Document 19 Filed 12/30/19 Page 3 of 3
